Case: 15-50435      Document: 00513341525         Page: 1    Date Filed: 01/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50435
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 13, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

STEPHEN DOUGLAS JULIAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:03-CR-252-1


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Stephen Douglas Julian, federal prisoner # 35886-180, seeks leave to
proceed in forma pauperis (IFP) on appeal from the district court’s denial of his
18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on amendment 782.
By moving to proceed IFP, Julian is challenging the district court’s certification
that his appeal was not taken in good faith because it is frivolous. See Baugh
v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50435    Document: 00513341525      Page: 2   Date Filed: 01/13/2016


                                 No. 15-50435

      A sentencing court is under no obligation at all to reduce a sentence
under § 3582(c)(2). United States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009).
The district court’s decision whether to grant such a motion is reviewed only
for an abuse of discretion. United States v. Henderson, 636 F.3d 713, 717 (5th
Cir. 2011). If the record shows that the district court gave due consideration
to the motion as a whole and at least implicitly considered the 18 U.S.C.
§ 3553(a) factors, then there is no abuse of discretion.       United States v.
Whitebird, 55 F.3d 1007, 1010 (5th Cir. 1995); see also Evans, 587 F.3d at 673.
      Review of the record in light of pertinent authority shows no abuse of
discretion in the district court’s disposition of Julian’s § 3582(c)(2) motion.
Although Julian was eligible for a reduction, the district court was not required
to give him one. See Evans, 587 F.3d at 673. The district court explicitly noted
that it took the § 3553(a) factors into account when considering the motion.
      Additionally, it noted his prior offenses and that he manufactured
methamphetamine in proximity to a small child and pregnant woman. These
facts go to the § 3553(a)(1) concerns of “the nature and circumstances of the
offense and the history and characteristics of the defendant.” Consequently,
the district court acted properly by taking them into consideration.          See
Whitebird, 55 F.3d at 1010. When considered as a whole, the record shows that
the district court thoughtfully deliberated upon the motion before denying it
and thus did not abuse its discretion. See id.
      Julian has failed to show that he will raise a nonfrivolous issue on
appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly,
his IFP motion is DENIED, and his appeal is DISMISSED. See 5TH CIR.
R. 42.2.




                                       2